Citation Nr: 9925250	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  99-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	William L. Botts, III, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to July 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO decision which granted the veteran's 
claim of service connection for degenerative disc disease of 
the lumbosacral spine and assigned a 10 percent rating for 
such.  By an October 1998 RO decision, the veteran's 10 
percent rating was increased to 20 percent; and she continues 
to appeal to the Board for a higher rating.  

In March 1999, the veteran provided testimony at a Board 
hearing in Washington, D.C.


REMAND

At her Board hearing, the veteran testified that she had 
received treatment, for her service-connected back disorder, 
at the VA clinic in Alexandria, Virginia in March 1999.  She 
also testified that she was to undergo MRI studies (of the 
back) at the VA in April 1999.  Notably, there are no VA 
treatment records, from 1999, on file.  Since records 
generated by the VA are constructively of record, it is the 
judgment of the Board that the veteran's VA records must be 
obtained and associated with the claims file prior to 
adjudication of her claim for a higher rating.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Ongoing private treatment 
records, regarding the veteran's back disorder, should also 
be secured.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Finally, the Board notes that none of the VA compensation 
examinations of record address all of the factors identified 
in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The aforementioned regulations, in part, require 
consideration of limitation of movement, weakened movement, 
excess fatigability, and incoordination, as well as pain and 
limitation of motion due to pain.  Therefore, another 
examination of the veteran's back must be performed by the 
VA, prior to appellate review of her claim.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers (VA and private) who have 
treated her for a back disorder, 
including the VA clinic in Alexandria, 
Virginia, Mary Washington Hospital, and 
the "Free Clinic" in Fredericksburg, 
Virginia; obtain copies of all of the 
records from the identified treatment 
sources (that are not already in the 
file); and associate them with the claims 
file.

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
evaluate the current severity of her back 
disability, including any restrictions 
due to pain.  The claims folder and a 
copy of this remand should be available 
to the physician for review.  The report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses, including current ranges 
of motion of the back.  In particular, 
the examiner should comment, to the 
extent possible, on the degree of 
additional range of motion loss that the 
veteran has due to pain, weakened 
movement, excess fatigability, or 
incoordination.  The examination report 
should include the rationale for all 
opinions expressed.

3.  Thereafter, the RO must review the 
claims file, and ensure that the 
requested actions are completed in full.  
Then, the RO should readjudicate the 
claim.  In the event the determination 
remains adverse to the veteran, she 
should be provided an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefit requested should be granted or denied.  
Additionally, the veteran is informed she may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


